EXHIBIT 10.4




BIG LOTS 2020 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNITS AWARD AGREEMENT


Grantee:
_______________________
Grant Date:
_______________________
Number of RSUs:
_______________________




In accordance with the terms of the Big Lots 2020 Long-Term Incentive Plan, as
may be amended (“Plan”), this Restricted Stock Units Award Agreement
(“Agreement”) is entered into as of the Grant Date by and between you, the
Grantee, and Big Lots, Inc., an Ohio corporation (“Company”), in connection with
the Company’s grant of these Restricted Stock Units (“RSUs”) and related
Dividend-Equivalent Rights (“DERs”) to you. The RSUs and DERs are subject to the
terms and conditions of this Agreement and the Plan. Except as otherwise
expressly provided herein, capitalized terms used but not defined in this
Agreement (including Exhibit A) shall have the respective meanings ascribed to
them in the Plan.


This Agreement describes the RSUs and DERs you have been granted and the
conditions that must be met before the RSUs vest and you become entitled to
receive the Shares underlying the RSUs and any cash accrued under the DERs. To
ensure that you fully understand these terms and conditions, you should
carefully read the Plan and this Agreement.


Description of the RSUs


Each RSU represents a right to receive one Share after such RSU vests. The
Company shall transfer to you one Share for each RSU that vests, provided you
comply with the terms of this Agreement and the Plan. However, you shall forfeit
any rights to the RSUs and the underlying Shares (i.e., no Shares will be
transferred to you) to the extent the RSUs do not vest or you do not comply with
the terms of this Agreement and the Plan.


No portion of the RSUs that have not vested or been settled, nor any underlying
Shares that have not yet been transferred to you may be sold, transferred,
assigned, pledged, encumbered or otherwise disposed of by you in any way
(including a transfer by operation of law); and any attempt by you to make any
such sale, transfer, assignment, pledge, encumbrance or other disposition shall
be null and void and of no effect.


Vesting of the RSUs


Subject to the terms and provisions of this Agreement and the Plan, if you are
continuously employed by the Company or an Affiliate from the Grant Date through
the applicable event(s) described below, which occur after the Grant Date and
during your continuous employment, then your RSUs shall vest (if at all) and the
underlying Shares shall be transferred to you as indicated below:


A.
If the Performance Trigger, as defined in Exhibit A, is satisfied based on the
Company’s performance in the fiscal year immediately preceding the first
anniversary of the Grant Date and the Committee has certified attainment of the
Performance Trigger, then: (i) 33% of the RSUs shall vest on the later of the
first anniversary of the Grant Date or the second trading day     As used in
this Agreement, a “trading day” shall be as determined by the New York Stock
Exchange or other national securities exchange or market that regulates the
Shares. after the Company files a Current Report on Form 8-K (“Form 8-K”) with
the U.S. Securities and Exchange Commission reporting measures reflecting the
attainment of the Performance Trigger; (ii) 33% of the RSUs shall vest on the
later of the second anniversary of the Grant Date or the second trading day
after the Company files a Form 8-K reporting its results from the most recently
completed fiscal year; and (iii) the remainder of the RSUs shall






--------------------------------------------------------------------------------



    


1 As used in this Agreement, a “trading day” shall be as determined by the New
York Stock Exchange or other national securities exchange or market that
regulates the Shares.

--------------------------------------------------------------------------------





vest on the later of the third anniversary of the Grant Date or the second
trading day after the Company files a Form 8-K reporting its results from the
most recently completed fiscal year.
    
B.
If the Performance Trigger was not satisfied based on the Company’s performance
in the fiscal year immediately preceding the first anniversary of the Grant
Date, but is satisfied based on the Company’s performance in the fiscal year
immediately preceding the second anniversary of the Grant Date and the Committee
has certified attainment of the Performance Trigger, then: (i) two-thirds of the
RSUs shall vest on the later of the second anniversary of the Grant Date and the
second trading day after the Company files a Form 8-K reporting measures
reflecting the attainment of the Performance Trigger; and (ii) the remainder of
the RSUs shall vest on the later of the third anniversary of the Grant Date and
the second trading day after the Company files a Form 8-K reporting its results
from the most recently completed fiscal year.



C.
If the Performance Trigger was not satisfied based on the Company’s performance
in the two fiscal years immediately preceding either the first anniversary or
second anniversary of the Grant Date, but is satisfied based on the Company’s
performance in the fiscal year immediately preceding the third anniversary of
the Grant Date and the Committee has certified attainment of the Performance
Trigger, then all of the RSUs shall vest on the later of the third anniversary
of the Grant Date and the second trading day after the Company files a Form 8-K
reporting measures reflecting the attainment of the Performance Trigger.



D.
If you die or incur a Disability before the Outside Date, as defined in Exhibit
A, a fraction of your RSUs shall vest upon your death or Disability, based on
the following formula: (i) the total number of RSUs granted herein; multiplied
by (ii) a fraction, the numerator of which is the number of days of employment
or service that you have completed with the Company or its Affiliates between
the Grant Date and the date of your death or Disability and the denominator of
which is _________; and (iii) reducing that product (such product to be rounded
down to the nearest whole unit) by the number of RSUs that had vested, if any,
prior to the date of your death or Disability.



E.
If your Retirement, as defined in Exhibit A, occurs and the Performance Trigger
is satisfied before the Outside Date (and the certification and reporting events
occur as described in sections A, B or C above, as applicable), a fraction of
your RSUs shall vest upon your Retirement, based on the following formula: (i)
the total number of RSUs granted herein; multiplied by (ii) a fraction, the
numerator of which is the number of days of employment or service that you have
completed with the Company or its Affiliates between the Grant Date and the date
of your Retirement and the denominator of which is __________; and (iii)
reducing that product (such product to be rounded down to the nearest whole
unit) by the number of RSUs that had vested, if any, prior to the date of your
Retirement.



F.
If your employment is terminated under circumstances making you eligible for
benefits under the Big Lots Executive Severance Plan and the Performance Trigger
is satisfied before the Outside Date (and the certification and reporting events
occur as described in sections A, B or C above, as applicable), a fraction of
your RSUs shall vest upon your termination of employment, based on the following
formula: (i) the total number of RSUs granted herein; multiplied by (ii) a
fraction, the numerator of which is the number of days of employment or service
that you have completed with the Company or its Affiliates between the Grant
Date and the date of your termination of employment and the denominator of which
is _________; and (iii) reducing that product (such product to be rounded down
to the nearest whole unit) by the number of RSUs that had vested prior to the
date of your termination of employment.



G.
If a Change in Control occurs before the Outside Date, then any RSUs subject to
this Award Agreement that have not vested prior to the date of the Change in
Control shall vest upon the date of such Change in Control.





2

--------------------------------------------------------------------------------





H.
If the Performance Trigger is not met before the Outside Date occurs or the
events described in sections D, E, F or G above do not occur before the Outside
Date, this Agreement will expire and all of your rights in the RSUs will be
forfeited.



Shares underlying RSUs that vest pursuant to this Agreement shall be transferred
to you as soon as administratively practicable after the date the RSUs vest.


Your Rights in the RSUs


Subject to the Company’s insider trading policies and applicable laws and
regulations, after any underlying Shares are delivered to you in respect of
vested RSUs, you shall be free to deal with and dispose of such underlying
Shares. You have no rights in the Shares underlying unvested RSUs. You shall
have none of the rights of a shareholder (including, without limitation, the
right to vote or receive dividends) with respect to any Shares underlying these
RSUs until such time as you become the record holder of such Shares.


Notwithstanding the foregoing, for each RSU granted under this Agreement you
have been granted one DER. Each DER represents the right to receive the
equivalent of all of the cash dividends that would be payable with respect to
the Shares underlying the RSUs to which the DERs relate. Such cash dividends
shall accrue without interest and shall vest and be paid in cash when the RSUs
vest, or shall be forfeited if the RSUs and underlying Shares are forfeited.


Tax Treatment of the RSUs


You should consult with a tax or financial adviser to ensure you fully
understand the tax ramifications of your RSUs.


This brief discussion of the federal tax rules that affect your RSUs is provided
as general information (not as personal tax advice) and is based on the
Company’s understanding of federal tax laws and regulations in effect as of the
Grant Date. Article 21 of the Plan further describes the manner in which tax
withholding may occur.


You are not required to pay income taxes on your RSUs on the Grant Date.
However, you will be required to pay income taxes (at ordinary income tax rates)
when, if and to the extent, your RSUs and corresponding DERs vest. The amount of
ordinary income you will recognize is the value of your RSUs and the cash value
accrued under the DERs when the RSUs and DERs vest. You may elect to allow the
Company to withhold, upon settlement of the RSUs a number of Shares sufficient
to satisfy the withholding obligation, from the Shares to be issued pursuant to
your vested RSUs that would satisfy at least the required statutory minimum (or
you may elect such higher withholding provided that such higher amount would not
have a negative accounting impact on the Company) with respect to the Company’s
tax withholding obligation. If you wish to make the withholding election
permitted by this paragraph, you must give notice to the Company in the manner
then prescribed by the Company. All such elections by you shall be irrevocable,
made by you in a manner approved by the Committee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate. If you have not made an election to satisfy the withholding
requirement by paying the taxes in cash or making the withholding election
permitted by this paragraph, you shall be deemed to have elected to have the
Company withhold a number of Shares that would satisfy the minimum statutory
total tax (but no more than such minimum) that could be imposed on the
transaction.


Any appreciation of the Shares you receive in connection with vested RSUs may be
eligible to be taxed at capital gains rates when you sell the Shares. If your
RSUs do not vest, your RSUs and DERs shall expire and no taxes will be due.


This Award is intended to comply with the applicable requirements of Code
Section 409A and shall be administered in accordance with Code Section 409A.
Refer to Section 23.13 of the Plan for more information on compliance with Code
Section 409A, including the applicability of a six (6) month delay on the
settlement of the RSUs for “specified employees,” within the meaning of Code
Section 409A.




3

--------------------------------------------------------------------------------





No Section 83(b) Election


Because the RSUs are not property under the Code, you may not make an election
under Section 83(b) of the Code with respect to your RSUs


General Terms and Conditions


Nothing contained in this Agreement obligates the Company or an Affiliate to
continue to employ you in any capacity whatsoever or prohibits or restricts the
Company or an Affiliate from terminating your employment at any time or for any
reason whatsoever; and this Agreement does not in any way affect any employment
agreement that you may have with the Company.


This Agreement shall be governed by and construed in accordance with the
internal laws, and not the laws of conflicts of laws, of the State of Ohio.


If any provision of this Agreement is adjudged to be unenforceable or invalid,
then such unenforceable or invalid provision shall not affect the enforceability
or validity of the remaining provisions of this Agreement, and the Company and
you agree to replace such unenforceable or invalid provision with an enforceable
and valid arrangement which in its economic effect shall be as close as possible
to the unenforceable or invalid provision.


You represent and warrant to the Company that you have the full legal power,
authority and capacity to enter into this Agreement and to perform your
obligations under this Agreement and that this Agreement is a valid and binding
obligation, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereinafter in effect
relating to creditors’ rights generally and to general principles of equity. You
also represent and warrant to the Company that you are aware of and agree to be
bound by the Company’s trading policies and the applicable laws and regulations
relating to the receipt, ownership and transfer of the Company’s securities. The
Company represents and warrants to you that it has the full legal power,
authority and capacity to enter into this Agreement and to perform its
obligations under this Agreement and that this Agreement is a valid and binding
obligation, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereinafter in effect
relating to creditors’ rights generally and to general principles of equity.






Acceptance


By accepting your RSUs, you acknowledge receipt of a copy of the Plan, as in
effect on the Grant Date, and agree that your RSUs are granted under and are
subject to the terms and conditions described in this Agreement and in the Plan.
You further agree to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any issues arising under this Agreement or
the Plan. You also represent and warrant to the Company that you are aware of
and agree to be bound by the Company’s insider trading policies and the
applicable laws and regulations relating to the receipt, ownership and transfer
of the Company’s securities.


 
 
 
 
 
 
 
 
Date:
 
Chair, Compensation Committee
 
 
 
 











4

--------------------------------------------------------------------------------






EXHIBIT A


As used in this Agreement, the following terms shall have the meanings set forth
below:


Performance Trigger shall mean
_________________________________________________________________.


Outside Date shall mean the third (3rd) anniversary of the date upon which the
RSU Award was granted to the Grantee.


Retirement shall be deemed to have occurred upon the Termination of Employment
or Service of a Grantee who, upon the effective date of his or her Termination
of Employment or Service, has: (i) attained the age of 55 years or older; (ii)
completed at least five years of employment with or service to the Company or
its Affiliates; (iii) submitted a written request, in a form satisfactory to the
Company, to the Committee or the Company’s human resources department requesting
retirement under the terms of this Agreement; and (iv) had such written request
approved in writing by a member of the Committee or an authorized officer of the
Company.




5